DRAUGHN, Justice,
dissenting.
I disagree with the holding that the jury should have been given an instruction on involuntary manslaughter as to count one of the indictment related to the killing of appellant’s wife.
I object to the law being applied in such a way that the accused of any offense can gerrymander his confession and construct his self-serving testimony in such a way that he creates for himself a chance to *382have a greater number of offenses presented to the jury from which it may make a choice. Surely the practice of selectively using bits and pieces of the evidence to see if there is a possibility that the jury might find a lesser included offense ought to include room for the use of common sense by the trial judge.
In the present case, the only way I could conceive that a jury might find involuntary manslaughter would be if there were strong belief that appellant was engaged in reckless conduct while attempting to protect his home by chasing out an unwanted intruder or responding to some perceived attack on his person. There is substantial evidence in the record that appellant never did live at the apartment where the killings occurred, in that his estranged wife had just moved there a few days earlier. It is inconceivable that anything involuntary is going on when a person is confronted with a situation such as the appellant was when he found his wife with another man and was rejected at the door. The trip down to the car to get the instrument of death and the subsequent entry to an apartment which was not his own, coupled with the impact of the bumper jack on the wife’s head four times and the male companion’s head fourteen times looks to me anything but involuntary. My conviction as to a lack of recklessness is compounded by the stabbings which also occurred. To permit the use of selected testimony to construct a case for a jury charge on involuntary manslaughter gives too much attention to technical form and not enough attention to the substantive facts of the case.